Citation Nr: 1744074	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-02 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical care received at Tallahassee Memorial Hospital on March 10, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1967 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.


REMAND

The Board finds that additional development is required before the appeal is decided.

A review of the record shows that the appropriate adjudicative documents, to include the rating decision or administrative decision on appeal, are not associated with the record before the Board.  In fact, the actual date of the administrative decision on appeal is unclear.  As reported in VACOLS and the Veteran's notice of disagreement, the date of the decision was listed as September 2011; while the January 2012 statement of the case reported the date of the administrative decision as July 2011.  To avoid further delay, the Board attempted to cure this error administratively, but the appropriate adjudicative documents still have not been associated with the claims file.  The Board cannot make a decision in this case without reviewing the necessary adjudicative documents.  Therefore, the appropriate records should be associated with the claims file before the case is returned to the Board for further appellate action. 

Accordingly, the case is REMANDED for the following action:

1.  Determine the proper date of the decision on appeal and associate the appropriate adjudicative documents with the Veteran's claims file, to specifically include the rating or administrative decision on appeal, and any subsequent adjudicative documents or claim documents related to the claim on appeal that are not already of record in the claims file. 

2.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for a response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




